Citation Nr: 0315510	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-05 022A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an earlier effective date than December 
12, 2000, for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an earlier effective date than December 
12, 2000, for a total disability rating based on individual 
unemployability (TDIU).  

3.  Entitlement to an increased rating for PTSD from 70 
percent.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from October 1968 to 
January 1972. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted the veteran an increased rating for 
his PTSD to 70 percent, as well as a TDIU, assigning an 
effective date of December 12, 2000, for both grants.  

The veteran's claim was remanded by the Board in May 2003.  


REMAND

Review of the claims file shows that the veteran's claims 
must be remanded for compliance with the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after 
November 9, 2000 (the date of its enactment), or filed before 
the date of enactment and not yet final as of that date.  
Except for the provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, the 
implementing regulations are also effective November 9, 2000.  
In this case, therefore, the VCAA and its implementing 
regulations are applicable.  Recent decisions by the U.S. 
Court of Appeals for Veterans Claims (Court) have mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board sent the veteran a VCAA letter in December 2002.  
However, since that time, the Court issued a case which held 
that the veteran has a statutory right of up to one year to 
submit information or evidence in response to any VCAA 
notification.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  In this case, that one-year period has not yet 
passed.  Since the veteran has not waived his right to that 
response period, the Board must remand this case. 

After the January 2002 rating decision, the veteran's 
representative asserted in a May 2002 document (Substantive 
Appeal for Earlier Effective Date claims) that the veteran 
sought an increased rating for his PTSD.  As this statement 
is accepted as a timely Notice of Disagreement (NOD) 
regarding an increased rating for PTSD from 70 percent, the 
Board is required to remand this issue to the RO for issuance 
of a Statement of the Case (SOC).  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, this case is remanded for the following:

1.  With respect to compliance with the 
VCAA, under 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002), the RO 
should take action in accordance with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  In other words, the RO should 
provide the veteran one year to respond 
to the December 2002 VCAA notification.

2.  The RO should issue a Statement of 
the Case concerning the issue of an 
increased rating for PTSD from 70 
percent.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  .




3.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  After obtaining any evidence 
identified by the appellant or allowing 
him an appropriate response period, the 
RO should then readjudicate the claims.  

If the issues on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




